 Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19         PageID.1   Page 1 of 24



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 MARK W. DOBRONSKI,

       Plaintiff,

 v.                                         Case No.:

 JOHN C. HEATH, ATTORNEY AT                 Removed from the District Court for
 LAW, PC d/b/a LEXINGTON LAW                the 18th Judicial District, Michigan
 FIRM, et al.,                              Case No. 19-81142

       Defendants.

                             NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that Defendants John C. Heath, Attorney at Law,

PLLC dba Lexington Law Firm (“Lexington”) and John Clifford Heath (“Mr.

Heath”) (collectively, “Defendants”), by and through undersigned counsel, hereby

remove Case No. 19-81142 in the District Court for the 18th Judicial District,

Michigan (the “Civil Action”) to the United States District Court for the Eastern

District of Michigan, Southern Division. Removal of the Civil Action to this Court

is proper for the following reasons:

      1.     On or about November 7, 2019, Plaintiff Mark W. Dobronski

(“Plaintiff”) filed his Complaint in the Civil Action. Copies of all process, pleadings

and orders served on Defendants in the Civil Action are attached to this Notice of

Removal as Exhibit A.
 Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19         PageID.2    Page 2 of 24



      2.     The Summons and Complaint in the Civil Action were served on

Defendants on or about November 27, 2019. Therefore, this Notice of Removal is

filed within the time prescribed by 28 U.S.C. § 1446(b)(1).

      3.     Lexington and Mr. Heath are the only Defendants in this case; thus, all

Defendants to the claims over which this Court has original jurisdiction under 28

U.S.C. § 1331 have joined in or consented to removal of the Civil Action.

      4.     Plaintiff’s Complaint involves claims arising under the Telephone

Consumer Protection Act, 47 U.S.C. § 227. (See Compl. ¶¶ 50, 53.) Thus, the Civil

Action is one over which this Court has original jurisdiction under 28 U.S.C. § 1331,

and which is removable by Defendants under the provisions of 28 U.S.C. § 1441 in

that the matter arises under this Court’s original jurisdiction and is founded on a

claim or right arising under the Constitution, treaties or laws of the United States and

is removable without regard to citizenship of the parties under 28 U.S.C. § 1441.

      5.     No proceedings have occurred in the Civil Action as of the date of this

Notice of Removal. Defendants have not filed a response to the Complaint.

Defendants hereby reserve any and all rights to assert any and all defenses and/or

objections to the Complaint. Defendants further reserve the right to amend or

supplement this Notice of Removal.

      6.     Venue for this case lies in the United States District Court for the

Eastern District of Michigan, Southern Division, pursuant to 28 U.S.C. § 1441(a),


                                           2
 Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19         PageID.3   Page 3 of 24



because the Civil Action was filed within this District and Division and the case is

being removed from Wayne County, Michigan.

      7.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being served this day upon Plaintiff and filed with the Clerk of the District Court for

the 18th Judicial District, Michigan. A copy of the notice to the state court clerk,

without exhibits, is attached hereto as Exhibit B.

      For the reasons stated above, this Civil Action is properly removed to this

District Court.


Dated: December 23, 2019                      /s/ Joshua L. Zeman
                                              Joshua L. Zeman
                                              PEPPER HAMILTON LLP
                                              4000 Town Center, Suite 1800
                                              Southfield, Michigan 48075-1505
                                              Telephone: (248) 359-7309
                                              Facsimile: (313) 731-1571

                                              Counsel for Defendants




                                          3
 Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19        PageID.4   Page 4 of 24



           CERTIFICATION AND CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of December, 2019, the foregoing was

served by U.S. mail and electronic mail on the following:

Mark W. Dobronski
Post Office Box 85547
Westland, Michigan 48185-0547
Telephone: (734) 641-2300
Email: MarkDobronski@yahoo.com
Pro Se Plaintiff


                                            /s/ Joshua L. Zeman
                                            Joshua L. Zeman
                                            PEPPER HAMILTON LLP
                                            4000 Town Center, Suite 1800
                                            Southfield, Michigan 48075-1505
                                            Telephone: (248) 359-7309
                                            Facsimile: (313) 731-1571
                                            E-Mail: zemanj@pepperlaw.com

                                            Counsel for Defendants




                                        4
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.5   Page 5 of 24




                             EXHIBIT A
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.6   Page 6 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.7   Page 7 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.8   Page 8 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.9   Page 9 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.10   Page 10 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.11   Page 11 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.12   Page 12 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.13   Page 13 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.14   Page 14 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.15   Page 15 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.16   Page 16 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.17   Page 17 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.18   Page 18 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.19   Page 19 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.20   Page 20 of 24
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19   PageID.21   Page 21 of 24




                              EXHIBIT B
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19                  PageID.22         Page 22 of 24



                             STATE OF MICHIGAN
            IN THE DISTRICT COURT FOR THE 18TH JUDICIAL DISTRICT


 MARK W. DOBRONSKI,

        Plaintiff,

 v.                                                Case No. 19-81142

 JOHN C. HEATH, ATTORNEY AT LAW,
 PC d/b/a LEXINGTON LAW FIRM, et al.,

        Defendants.

  NOTICE BY DEFENDANTS JOHN C. HEATH, ATTORNEY AT LAW, PLLC DBA
 LEXINGTON LAW FIRM AND JOHN CLIFFORD HEATH OF REMOVAL TO THE
    UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                            MICHIGAN

       TO THE HONORABLE CLERK OF THE DISTRICT COURT FOR THE 18TH

JUDICIAL DISTRICT, MICHIGAN:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446(d), Defendants

John C. Heath, Attorney at Law, PLLC dba Lexington Law Firm and John Clifford Heath

(collectively, “Defendants”) serve notice of their filing of Removal of the above-captioned case

from this Court to the United States District Court for the Eastern District of Michigan, Southern

Division.

       Defendants have filed a Notice of Removal of this action to the United States District Court

for the Eastern District of Michigan, Southern Division. A copy of the Notice of Removal is

attached hereto as Exhibit A and is incorporated by reference as if fully set forth.

       PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446, the filing of a

Notice of Removal in the United States District Court, together with the filing of a copy of the
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19             PageID.23     Page 23 of 24



Notice with this Court, effects the removal of the action and the Court may proceed no further

unless and until this case is remanded.



Dated: December 23, 2019                          /s/ Joshua L. Zeman
                                                  Joshua L. Zeman
                                                  PEPPER HAMILTON LLP
                                                  4000 Town Center, Suite 1800
                                                  Southfield, Michigan 48075-1505
                                                  Telephone: (248) 359-7309
                                                  Facsimile: (313) 731-1571
                                                  E-Mail: zemanj@pepperlaw.com

                                                  Counsel for Defendants




                                              2
Case 2:19-cv-13755-JEL-APP ECF No. 1 filed 12/23/19                   PageID.24      Page 24 of 24




                                   CERTIFICATE OF SERVICE

           I further certify that on the 23rd day of December, 2019, the foregoing was served by U.S.

mail and electronic mail on the following:

Mark W. Dobronski
Post Office Box 85547
Westland, Michigan 48185-0547
Telephone: (734) 641-2300
Email: MarkDobronski@yahoo.com
Pro Se Plaintiff


                                                        /s/ Joshua L. Zeman
                                                        Joshua L. Zeman
                                                        PEPPER HAMILTON LLP
                                                        4000 Town Center, Suite 1800
                                                        Southfield, Michigan 48075-1505
                                                        Telephone: (248) 359-7309
                                                        Facsimile: (313) 731-1571

                                                        Counsel for Defendants

40741735




                                                   3
